Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because: Lines 12-16 should be indented inwards to reflect the limitations further define “the lens.”
Claim 6 is objected to because: Lines 5-10 should be indented inwards to reflect the limitations further define “the first optical pattern.”
Claim 7 is objected to because: Lines 5-10 should be indented inwards to reflect the limitations further define “the second optical pattern.”
Claim 9 is objected to because: Lines 7-12 should be indented inwards to reflect the limitations further define “the second optical pattern.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-15: in claim 1, line 13 defines “forms an upper surface” which conflicts with line 12 that states the same thing. Examiner reads on line 12 the limitation as “forms a part of an upper surface” and on line 13 “forms a remaining part of the upper surface.”

Re 10: on line 3 “the light” lacks antecedent basis and should be “a light” or just “light.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. US 20110182085 (“Ko”).
Ko teaches (Figs. 7-11; abstract; claim 1; ¶¶41-47):
Re 1: 
a display panel (¶¶46-47; Fig. 11); 
a frame 600 located behind the display panel, and to which the display panel is coupled (Fig. 11);
a substrate 350 located between the display panel and the frame, fixed to the frame, and extending along a length direction (Figs. 8-11);
a plurality of light sources 110 successively mounted on the substrate along the length direction of the substrate; and
a lens 360 extending along the length direction of the substrate to cover the plurality of light sources, and fixed to the substrate, 
wherein the lens comprises (Figs. 7-9):
a first dome portion which forms an upper surface, and is convex (Fig. 9);
a second dome portion which forms an upper surface, and is adjacent to the first dome portion (Fig. 9: second dome portion is separated from first dome portion via 360a);
a receiving portion recessed from a lower surface of the lens toward the upper surface, and in which the plurality of light sources are located (Fig. 8).

Re 2: wherein a boundary formed by the first dome portion and the second dome portion is parallel to the substrate (Figs. 7-9).

Re 5: wherein the substrate comprises: a first optical line extending along the length direction of the substrate and located between a first long side of the substrate and the plurality of light sources; and a second optical line extending along the length direction of the substrate and located between a second long side of the substrate and the plurality of light sources (Figs. 7-9: the boundaries of the lens form an optical line that delineates a discontinuity of refractive index the light experiences).

Re 8: wherein the substrate comprises an optical layer located around each of the plurality of light sources and comprising a yellow-based phosphor. (Figs. 7-8; ¶42).

Allowable Subject Matter
Claims 3-4, 6-7, and 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: 
Re 3-4: in claim 3, “wherein the substrate has: a first leg hole which is located adjacent to a first light source of the plurality of light sources; a second leg hole which faces the first leg hole with respect to the first light source; a third leg hole which is located adjacent to a second light source of the plurality of light sources; and a fourth leg hole which faces the third leg hole with respect to the second light source, wherein a depth of the first leg hole is greater than a depth of the second leg hole, and wherein a depth of the fourth leg hole is greater than a depth of the third leg hole.”

Re 6-7: in claim 6, “wherein the substrate comprises a first optical pattern extending along the length direction of the substrate and located between a first long side of the substrate and the plurality of light sources, wherein the first optical pattern comprises: a first plurality of segments located between the first long side of the substrate and the plurality of light sources; and a second plurality of segments located between the first plurality of segments and the plurality of light sources, and wherein the first plurality of segments and the second plurality of segments are alternately disposed.”

Re 9-15: in claim 9, “further comprising: a reflective sheet located on the frame and configured to reflect light provided from the plurality of light sources; and an absorbing light pattern located on the reflective sheet around the substrate, wherein the substrate comprises: a first substrate extending along a first side of the frame and located on the frame; and a second substrate extending parallel to the first substrate and located on the frame, wherein the absorbing light pattern is located between the first substrate and the second substrate.”


Conclusion
Relevant prior art not specifically relied upon but considered pertinent: US 20200110214 teaching a lens sheet with multiple dome lenses (Figs. 4A-4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875